Title: Thomas Jefferson to Charles Willson Peale, 8 May 1816
From: Jefferson, Thomas
To: Peale, Charles Willson


          
            Dear Sir
             Monticello. May 8. 16.
          
          I am indebted to you for two letters yet unacknolegged unacknoledged, to wit of June 18. and Dec. 23. 15. I pay three or four visits a year to a very distant possession I have in Bedford, where, being comfortably fixed, I pass a month or two at a time, so that it is almost a second home. it is in the finest part of our state  for soil & climate, and near to Lynchburg; now the 2d town in the state for business, and thriving with a rapidity exceeding any thing we have ever seen. when I first visited that place 50 years ago, there was nothing but a ferry house. it may
			 be considered as the out-port of Richmond, recieving all the produce of the S. Western quarter of our state, and of the upper part of N. Carolina, & transmitting it down the river 130 miles to Richmond. it furnishes me therefore good society while in that neighborhood. these absences must apologize for my tardy acknolegements of your letters.
          In that of June 18. you promised yourself to visit Dr Allison’s improvements in the small family machines for spinning. he published a drawing & description of one in the Emporium which spun from the roll,
			 & saved the intermediate operation of roving, which is ⅓ of the labor.  I formed a good opinion of it and wrote him a letter on the subject, which he kindly answered. if you have seen it work, I should like to know how it answers. and can you tell me how Janes’s loom is approved in practice? it promised well.   I concur with you in doubting whether the great establishments, by associated companies, are
			 advantageous in this country. it is the
			 houshold manufacture which is really precious; because the same children are employed in them, under the eye & care of their parents, where they are more correctly brought up, and have better
			 opportunities of healthy exercise. this however is for coarse, and midling goods only. for the finest fabrics, we must depend on the associated establishments, or on foreign countries. this last
			 has
			 many serious inconveniences.—the fruit gatherer you describe I was in possession of, a little varied only in it’s construction.—Dr Logan’s drill is too complicated. I do not think it comparable to Martin’s, which any carpenter can make. as yet it has been made to sow one row at a time only; but I am sure I can make it sow a breadth of 3.f. at a time in rows of what interval you please. it
			 opens the furrow, sows the seed & covers it, & may be drawn by the weakest draught animal which can be used. in a former letter I mentioned to you that I had adapted a hemp break to my
			 sawmill, which did good work. I have since fixed one to my threshing machine in Bedford, which breaks & beats about 80.℔ a day with a single horse. the horizontal horsewheel of the threshing machine drives a wallower and shaft, at the outer end of which
			 shaft is a crank which lifts a common hemp-break the head of which is made heavy enough to break the hemp with it’s knives, & to beat it with it’s head.   we suffer much here for want of
			 nice workmen. the screws of the pencases of my polygraph are worn, so that I can with difficulty regulate the pressure of the off-pen: and we have no artist who can repair them. we suffer in like
			 manner in our clocks & watches, being obliged to send the latter always to Richmond for repairs (75 miles) and the former being at rest for years sometimes, till some straggling pretender accidentally passes this way to repair or ruin them. yet Charlottesville would be a fine stand for one. I wrote to mr Voigt once to ask of him to persuade one of his young pupils, when turning out, and in quest of a place, to come here. the population is thick, & independant, and
			 would furnish abundant employment for a watchmender, clockmaker and silversmith. it is also a very cheap situation. you would render us a great service by sending one on such an one, if sober, he would need nothing but his tools for outfit. he would get an apartment & his board readily on credit, until he could begin to recieve money, which indeed would be immediately: and I
			 would put him into the hands of such persons in Charlottesville as would efficiently patronise him.   ever & affectionately yours
			 
          Th: Jefferson
        